Motion to compel granted 4/29/2020. The Court orders
Respondents to provide list of potential subclass by
April 30, 2020 at 8:00 AM EST .
s/ James S. Gwin                        UNITED STATES DISTRICT COURT
JAMES S. GWIN                             NORTHERN DISTRICT OF OHIO
UNITED STATES DISTRICT JUDGE
          CRAIG WILSON, ERIC BELLAMY,
          KENDAL NELSON, and MAXIMINO                           Case No. 20-cv-0794
          NIEVES, on behalf of themselves and those
          similarly situated,                                   Judge James Gwin

                                 Petitioners,
                 v.

          MARK WILLIAMS, warden of Elkton
          Federal Correctional Institutions; and
          MICHAEL CARVAJAL, Federal Bureau of
          Prisons Director, in their official capacities,

                                   Respondents.


                        PETITIONERS’ EMERGENCY MOTION TO COMPEL AND
                                   MEMORANDUM IN SUPPORT

                This Court has repeatedly instructed Respondents to identify potential members of the

         medically-vulnerable subclass—that is, prisoners at Elkton Federal Correctional Institution who,

         because of age or preexisting medical condition, are at a high risk of serious illness or death in

         the midst of the severe COVID-19 outbreak there. Though the Court set a deadline, the deadline

         passed, and no stay has issued, Respondents have not disclosed the list.

                Time is of the essence. Petitioners, along with numerous potential subclass members,

         need to know immediately whether they are on the list, so that they may begin taking remedial

         steps if they are not. The process of identifying and releasing subclass members must proceed

         swiftly; if it does not, more lives will be lost. Petitioners respectfully move this Court to compel

         Respondents to disclose their list of subclass members as provided for in the Order.




                                                            1
